  Case: 1:18-cv-06133 Document #: 419 Filed: 01/22/21 Page 1 of 11 PageID #:5839




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 LiiON, LLC,

 Plaintiff,
                                                 Case No. 18-cv-6133
 v.
                                                 Judge Mary M. Rowland
 VERTIV GROUP
 CORPORATION et al.,

 Defendants.


                    MEMORANDUM OPINION AND ORDER

       On July 6, 2020, the magistrate judge issued an order awarding fees to Vertiv

Group Corp. (Vertiv) in the amount of $57,026.70 based on discovery violations by

Plaintiff. (Dkt. 385). Vertiv has filed an objection to the amount of the fee award.

(Dkt. 387). For the following reasons, this Court adopts in part and rejects in part the

magistrate judge’s fee award.


A. Background


       LiiON, LLC (LiiON) alleges in its Second Amended Complaint that it supplies

“customers with innovative stored energy solutions designed for data center, telecom,

uninterruptable power system, and cable and wind/solar applications.” (Dkt. 135, Sec.

Am. Compl. ¶ 2.) LiiON developed proprietary algorithms for controlling lithium-ion

systems, (Id. ¶¶ 40-41), and around 2014, entered into a joint venture with

Defendants so that LiiON’s technology could be integrated into battery cabinets. (Id.

¶¶ 60–67.) According to LiiON, Defendants misappropriated its trade secrets,


                                           1
     Case: 1:18-cv-06133 Document #: 419 Filed: 01/22/21 Page 2 of 11 PageID #:5840




including “methods, software systems, and components operating together to form

the basis of LiiON’s lithium-ion smart solutions,” and divulged them to third parties,

including Samsung. (Id. ¶¶ 100–109.) That conduct was a violation of the parties’

mutual nondisclosure agreement. (Id. ¶¶176–79.) In response to the lawsuit, Vertiv

alleges LiiON breached a contract related to purchase orders for lithium-ion battery

cabinets, breached the implied covenant of good faith and fair dealing, and tortiously

interfered with business relationships. (Dkt. 38, Counterclaims ¶¶ 37–79.)


B. Discovery disputes


          The magistrate judge has presided over the contentious discovery since

November 2018. (Dkt. 26). During discovery, the parties filed a total of nine (9)

motions to compel and Vertiv filed an additional two (2) motions to enforce. On

February 28, 2020, the magistrate judge issued a twenty-five (25) page Report and

Recommendation granting in part and denying in part Vertiv’s Motion for Discovery

Sanctions. (Dkt. 367). 1


          In summary, the magistrate judge found that LiiON’s failure to seek

documents from Hoffman, Corcoran, Hankin, Kostan, Sosin, Hehn and Gray

sanctionable. The Court rejected Vertiv’s remaining arguments regarding document

gathering and production. (Dkt. 367 at 5–10). While the magistrate judge rejected

several allegations that LiiON made misrepresentations in certain interrogatory and

document request responses, he did find that LiiON made misrepresentations in



1   Neither party objected to these findings, and the Court adopted them on May 8, 2020. (Dkt. 374).

                                                    2
     Case: 1:18-cv-06133 Document #: 419 Filed: 01/22/21 Page 3 of 11 PageID #:5841




responding to document requests for communications with third parties. (Id. at 10–

15). Finally, the Court considered Vertiv’s argument that LiiON failed to properly

complete the corporate disclosures required by Federal Rule of Civil Procedure 7.1

and Local Rule 3.2. After a thorough review of the record, the Court determined there

was no discovery violation. (Dkt. 367 at 15–19).


          In fashioning a sanction, the Court correctly noted that the “guiding principal

in this task is proportionality.” (Dkt. 367 at 19, citing Goss Graphics Sys., Inc. v. DEV

Indus., Inc., 267 F.3d 624, 627 (7th Cir. 2001)). The Court noted that it need not

impose the “least drastic sanctions” but should assign a sanction that reflects the

severity of the misconduct. (Id. at 19–20, citing Rice v. City of Chi., 333 F.3d 780, 784

(7th Cir. 2003). The Court recommended, in pertinent part:


          a monetary sanction in the amount of half the reasonable fees Defendants
          incurred in deposing the seven witnesses from whom LiiON neglected to collect
          documents, given that their depositions presumably could have been more
          efficient and productive had LiiON gathered relevant documents from them in
          discovery. [. . .] [and] a sanction in the form of half the reasonable fees
          Defendants incurred in filing this motion.

Id., at 23.


          On June 5, 2020, Vertiv filed its petition for fees pursuant to the magistrate

judge’s order (Dkt. 379). 2 In total, Vertiv requested $139,370.89. Supported by billing

records, this was the one-half of the mount paid by Vertiv for the tasks outlined in

the magistrate judge’s Order. LiiON responded, objecting to the number of attorneys




2   Vertiv filed a corrected petition for fees later that same day. (Dkt. 380).
                                                  3
  Case: 1:18-cv-06133 Document #: 419 Filed: 01/22/21 Page 4 of 11 PageID #:5842




billing on assignments, the billing rates of those attorneys and the hours spent. (Dkt.

384). The magistrate judge awarded $57,026.70. (Dkt. 385).


C. Standard of Review


       Federal Rule of Civil Procedure 72 governs this Court’s review of rulings by

magistrate judges. For non-dispositive matters, the District Court may only reverse

a magistrate judge’s order when the order is “clearly erroneous or is contrary to law.”

Fed. R. Civ. P. 72(a).


       In addition to this deferential standard, the Court is also mindful that the

magistrate judge has considerable discretion in establishing the appropriate amount

of a fee award. See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983); Pickett v. Sheridan

Health Care Ctr., 664 F.3d 632, 639 (7th Cir. 2011); Spegon v. Catholic Bishop of

Chicago, 175 F.3d 544, 551 (7th Cir. 1999). The Seventh Circuit has consistently

noted that “[b]y virtue of its familiarity with the litigation,” the District Court is in

the best position to determine the number of hours reasonably expended. Seventh

Ave., Inc. v. Shaf Int'l, Inc., 909 F.3d 878, 881 (7th Cir. 2018) (citing McNabola v.

Chicago Transit Auth., 10 F.3d 501, 519 (7th Cir. 1993)).


       To determine “a reasonable attorney's fee,” the Seventh Circuit has instructed

that “the district court must make that assessment, at least initially, based on a

calculation of the ‘lodestar’—the hours reasonably expended multiplied by the

reasonable hourly rate—and nothing else.” Johnson v. GDF, Inc., 668 F.3d 927, 929

(7th Cir. 2012) (citing Pickett, 664 F.3d at 639). Vertiv is correct that there “is a strong


                                             4
  Case: 1:18-cv-06133 Document #: 419 Filed: 01/22/21 Page 5 of 11 PageID #:5843




presumption that the lodestar calculation yields a reasonable attorneys’ fee award.”

Pickett, 664 F.3d at 639. However, it is equally true that once the Court has

established an attorney’s appropriate hourly rate, it next assesses the attorneys’ time

entries and should “exclude hours that are ‘excessive, redundant or otherwise

unnecessary.’” Small, 264 F.3d at 708 (quoting Hensley, 461 U.S. at 434). What

qualifies as a “reasonable” use of a lawyer's time “is a highly contextual and fact

specific enterprise,” and the court has “wide latitude” in awarding attorneys’ fees.

Sottoriva v. Claps, 617 F.3d 971, 975 (7th Cir. 2010) (internal quotation marks

omitted). The Seventh Circuit has observed, “[t]here is no one correct formula for

determining a fee award.” Tomazzoli v. Sheedy, 804 F.2d 93, 97 (7th Cir. 1986).

However, a Court may not arbitrarily cut a fee request; “a concise but clear

explanation of its reasons for any reduction” is required. Id. (internal quotation

omitted).


D. Depositions


      The magistrate judge undoubtedly thoroughly reviewed the parties’

submissions regarding depositions. He determined the attorneys that conducted each

deposition and the amount of time each deposition lasted by reviewing Vertiv’s

timesheets. Although he did not say so specifically, he then determined that the time

spent preparing for each deposition was unreasonable. For instance, with respect to

the Corcoran deposition, it is clear the magistrate judge reviewed the time records

and the parties’ arguments and found 65 hours excessive for a 6 ½ hour deposition.

As LiiON notes “even after Mr. Bedell, Mr. Walsh and Ms. Watson Moss had

                                          5
    Case: 1:18-cv-06133 Document #: 419 Filed: 01/22/21 Page 6 of 11 PageID #:5844




collectively spent nearly 20 billable hours just preparing materials and documents

for the deposition, Ms. Wrigley, a senior partner, then spent another 22 hours just to

prepare for this one deposition.” (Dkt. 384 at 5). The magistrate judge’s finding that

the time spent by Vertiv preparing for each deposition was excessive is not clearly

erroneous.


        The depositions ran in length from 6 ½ hours to 9 hours including breaks.

Vertiv chose to send two attorneys to most of the depositions. Including the time spent

at the deposition, counsel billed: 65.25 hours for Robert Corcoran’s deposition; 52.75

hours for Roger Hankin’s deposition; 36.75 hours for Linda Hehn’s deposition; 108.25

for Jerry Hoffman’s deposition; 55.25 hours for Kathryn Gray’s deposition; 125.35 for

Dean Kostan’s deposition and 89.25 for Andrew Sosin’s deposition. In each instance,

the Court finds no error with the magistrate judge’s conclusion that the time spent

on deposition preparation was excessive.


        Instead of discussing the time spent preparing for each deposition, the

magistrate judge applied a formula. He “multiplied the actual number of hours for

each deposition by three” to account for preparation and actual deposition time and

then divided by two, to divide the hours between the two attorneys who attended the

deposition. (Dkt. 385) (citations omitted). The Court believes this was erroneous. The

Court believes a more tailored approach is required. 3



3The magistrate judge multiplied this number of hours by the hourly rate of the two attorneys who
deposed the witness or attended the deposition on behalf of Vertiv. (Dkt. 385). In so doing, the
magistrate judge accepted the billing rates Vertiv paid the attorneys. The Court does not believe that
was erroneous and accepts these billing rates. (Dkt. 380 at 4).

                                                  6
  Case: 1:18-cv-06133 Document #: 419 Filed: 01/22/21 Page 7 of 11 PageID #:5845




      This Court has reviewed the arguments submitted to the magistrate judge,

(Dkt. 380, 384), as well as those submitted to this Court. From the outset the

magistrate judge determined that an appropriate sanction would be compensation at

one-half of the reasonable fees incurred for the depositions. This has not been

challenged and will be applied to the calculations below. Having carefully reviewed

the billing records and all the briefing, the Court allows the following:


Robert Corcoran: It was unreasonable and excessive to bill 65.25 hours for five

separate lawyers to locate documents, prepare deposition materials, prepare exhibits,

and prepare for this deposition. The Court will allow for the time billed by attorneys

Walsh (16 hours) and Wrigley (28.5 hours), only.


     Attorney                  Hours              Billable Rate             Total
 Walsh                 16                      $214.50 / hour                 $3,432.00
 Wrigley               28.5                    $507.00 / hour                $14,449.50
                                                       Sum Total:            $17,881.50
                                               50 % of Sum Total:             $8,940.75



Roger Hankin: It was unreasonable and excessive to bill 52.75 hours for this

deposition. The Court will allow the time for attorney Walsh (33.25 hours) only,

rounding to the nearest cent.


     Attorney                  Hours              Billable Rate             Total
 Walsh                 33.25                   $214.50 / hour                $7,132.125
                                               50 % of Sum Total:             $3,566.06



Linda Hehn: It was unreasonable and excessive to bill 36.75 hours for this 5-hour

deposition, including breaks. The Court will allow the time spent preparing for and
                                           7
  Case: 1:18-cv-06133 Document #: 419 Filed: 01/22/21 Page 8 of 11 PageID #:5846




taking the deposition by attorney Letkewicz on June 17, June 18 and June 19 only,

rounding to the nearest cent (22.25 hours).


     Attorney                 Hours              Billable Rage           Total
 Walsh                22.25                    $448.50 / hour             $9,979.125
                                               50 % of Sum Total:          $4,989.56



Jerry Hoffman: It was unreasonable and excessive to bill 108.25 hours for three

separate lawyers to locate documents, prepare deposition materials, prepare exhibits,

and prepare for this deposition. The Court will allow attorney Connolly’s billed time

except for June 11, 2018 (34.75 hours). The Court will also allow attorney DePizzo’s

time billed in June 2018 (36.5 hours). Time billed in April of 2018 is not allowed.


     Attorney                 Hours               Billable Rate          Total
 Connolly             34.75                    $585.00 / hour             $20,328.75
 DePizzo              36.5                     $300.30 / hour             $10,960.95
                                                       Sum Total:         $31,289.70
                                               50 % of Sum Total:         $15,644.85


Kathryn Gray: It was unreasonable and excessive to bill 55.25 hours for three

separate lawyers to locate documents, prepare deposition materials, prepare exhibits,

and prepare for this deposition. The Court will allow only the time attorneys Walsh

(17.75 hours) and Wrigley (19 hours) billed, rounded to the nearest cent.


     Attorney                 Hours               Billable Rate          Total
 Walsh                17.75                    $214.50 / hour             $3,807.375
 Wrigley              19                       $507.00 / hour               $9633.00
                                                       Sum Total:        $13,440.375
                                               50 % of Sum Total:          $6,720.19




                                           8
  Case: 1:18-cv-06133 Document #: 419 Filed: 01/22/21 Page 9 of 11 PageID #:5847




Dean Kostan: The court recognizes the complexity of taking this deposition over

two days and the fact that Kostan was involved in creating source code. But it was

unreasonable and excessive to bill 125.35 hours for five separate lawyers to locate

documents, prepare deposition materials, prepare exhibits, and prepare for this

deposition. The Court will allow the time billed by attorneys Letkewicz (22.6 hours)

and Wrigley (32.75 hours) in August 2019, rounded to the nearest cent.


     Attorney                  Hours            Billable Rate            Total
 Letkewicz            22.6                   $448.50 / hour               $10,136.10
 Wrigley              32.75                  $507.00 / hour               $16,604.25
                                                     Sum Total:           $26,740.35
                                             50 % of Sum Total:           $13,370.18



Andrew Sosin: It was unreasonable and excessive to bill 89.25 hours for three

separate lawyers to locate documents, prepare deposition materials, prepare exhibits,

and prepare for this deposition The Court will allow the time billed by attorneys

Walsh (19.25 hours) and Wrigley (32 hours) between June 15 and July 1, 2019,

rounded to the nearest cent.


     Attorney                  Hours            Billable Rate            Total
 Walsh                19.25                  $214.50 / hour               $4,129.125
 Wrigley              32                     $507.00 / hour               $16,224.00
                                                     Sum Total:          $20,353.125
                                             50 % of Sum Total:           $10,176.56



E. Motion for Sanctions.


      The magistrate judge thoroughly reviewed the billing records and determined

that spending 265.75 hours was excessive. This Court agrees. The magistrate judge
                                         9
 Case: 1:18-cv-06133 Document #: 419 Filed: 01/22/21 Page 10 of 11 PageID #:5848




deleted the time spent by those attorneys who spent the least amount of time on the

motion: Bedell’s 9.5 hours; Walsh’s 7.5 hours; Wrigley’s 22.75 hours; and Connolly’s

21.25 hours. He allowed all of Watson Moss’s 74.25 hours and Letkewicz’s 25.75 plus

the paralegal’s 20 hours. He allowed each of these three individuals to be billed at

their respective hourly rates. It was not clear error to award 100 hours of attorney

time and 20 hours of paralegal time for an 18-page motion and a 17-page reply,

particularly when much of the motion was rejected on the merits. (See Dkt. 367 at 1

“only a small subset of the conduct [Vertiv] highlight[s] is sanctionable.”) As ordered

originally, this award was reduced by 50% to a total of $20,664.70. The Court will not

disturb this portion of the award.


F. Conclusion


      The Court therefore awards a total of $63,408.15 for the time spent preparing

for and taking the pertinent depositions. The Court affirms the magistrate judge’s

award of $20,664.70 for the work performed on the motion for sanctions. The total

award is $84,072.85. The magistrate judge ordered that $57,026.70 of this was to be

paid by December 11, 2020. (Dkt. 392). The balance shall be paid as follows: $10,000

by February 15, 2021; $10,000 by March 15, 2021; and $7,046.15 by April 15, 2021.




                                          10
Case: 1:18-cv-06133 Document #: 419 Filed: 01/22/21 Page 11 of 11 PageID #:5849




             Billable Time                                 Total
Corcoran Deposition                                                    $8,940.75
Hankin Deposition                                                      $3,566.06
Hehn Deposition                                                        $4,989.56
Hoffman Deposition                                                    $15,644.85
Gray Deposition                                                        $6,720.19
Kostan Deposition                                                     $13,370.18
Sosin Deposition                                                      $10,176.56
Motion for Sanctions                                                  $20,664.70
                       Sum Total Due:                                 $84,072.85
           Paid per Judge Kim’s Order:                                $57,026.70
                Due February 15, 2021:                                   $10,000
                   Due March 15, 2021:                                   $10,000
                   Due March 15, 2021:                                 $7,046.15




                                           E N T E R:


Dated: January 22, 2021

                                           MARY M. ROWLAND
                                           United States District Judge




                                      11
